Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 In the Matter of the Marriage of Bobby R.             Appeal from the County Court at Law of
 Williams, Sr., and Yolanda Waters                     Panola County, Texas (Tr. Ct. No. 2015-
 Williams                                              223). Opinion delivered by Justice Burgess,
                                                       Chief Justice Morriss and Justice Moseley
 No. 06-18-00041-CV                                    participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Bobby R. Williams, Sr., pay all costs of this appeal.




                                                       RENDERED DECEMBER 7, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk